EXAMINER’S AMENDMENT

The present application is being examined under the pre-AIA  first to invent provisions. 

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mark Davis (Reg. No. 74,368) on 18 February 2021.
The application has been amended as follows: 
Please amend the following claims:
2. (currently amended) A fire-rated wall deflection joint comprising:
an inner track extending in a lengthwise direction of the deflection joint, the inner track comprising a web, a first flange and a second flange, the first and second flanges extending from the web in first direction, wherein each of the first flange and the second flange includes a free end such that the web, the first flange, and the second flange define a substantially U-shaped cross section; 
an outer member extending in the lengthwise direction, the outer member comprising a central portion and first and second peripheral portions, the outer member disposed over the inner track such that the central portion overlays the web of the inner track, the first peripheral portion overlays the first flange to create a first peripheral flange and the second peripheral portion overlays the second flange to create a second peripheral flange; 

a plurality of studs coupled with the inner track and at least one piece of wallboard attached to the plurality of studs; and 
wherein the inner track and the outer member are coupled to an adjacent structure and the first end of the first seal contacts the adjacent structure to 

13. (currently amended) The fire-rated wall deflection joint of Claim 2, wherein a plurality of fasteners extend through the inner track and the outer member to couple with the adjacent structure.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a fire-rated wall deflection joint having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the structural configuration having the capability of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Terminal Disclaimer
The terminal disclaimer filed on 17 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,739,054 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/RODNEY MINTZ/Primary Examiner, Art Unit 3635